 1

 2

 3

 4

 5

 6

 7

8                              UNITED STATES DISTRICT COURT

 9                            CENTRAL DISTRICT OF CALIFORNIA

10   ALEJANDRO TOPETE,                           Case No. 2:16-09008 AB (ADS)

11                               Petitioner,

12                               v.              ORDER ACCEPTING
                                                 REPORT AND RECOMMENDATION OF
13   RAYMOND MADDEN, Warden,                     UNITED STATES MAGISTRATE JUDGE

14                               Respondent.

15

16          Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, Respondent’s

17   Motion to Dismiss and Answer, all pleadings, records, and files herein, along with the

18   Report and Recommendation, dated May 23, 2019, [Dkt. No. 50], by the assigned

19   United States Magistrate Judge. No objections to the Report and Recommendation

20   were filed.

21          Accordingly, IT IS HEREBY ORDERED:

22          1.     The United States Magistrate Judge’s Report and Recommendation, [Dkt.

23                 No. 50], is accepted;

24          2.     The case is dismissed with prejudice;
 1        3.    All pending motions are denied; and

 2        4.    Judgment is to be entered accordingly.

 3

 4   DATED: July 5, 2019                  ____________________________
                                           ______
                                               ________ __
                                                         _____________
                                          HONORABLE
                                             NORABLE ANDRÉ BIROTTE, JR.
                                          HONO
                                             NO
 5                                        United States District Judge

 6

 7

8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24



                                             2
